Case: 11-12421   Date Filed: 05/03/2013   Page: 1 of 4




                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-12421
                        Non-Argument Calendar
                      ________________________

   D.C. Docket Nos. 4:10-cv-00069-BAE-GRS; 4:07-cr-00285-BAE-GRS-1

DARNELL LAMAR HARRIS,


                                                          Petitioner-Appellant,


                                  versus


UNITED STATES OF AMERICA,


                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                              (May 3, 2013)
              Case: 11-12421      Date Filed: 05/03/2013    Page: 2 of 4


Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Darnell Lamar Harris, a federal prisoner, appeals pro se the district court’s

denial of his 28 U.S.C. § 2255 motion to vacate his conviction and 112-month

sentence for possession of a firearm by a convicted felon. We granted a certificate

of appealability on the sole issue of “[w]hether the district court violated Clisby v.

Jones, 960 F.2d 925, 936 (11th Cir. 1992), and Rhode v. United States, 583 F.3d

1289, 1291 (11th Cir. 2009), when it failed to address Harris’s argument that his

plea was invalid because counsel misadvised him as to the sentencing

consequences of entering a guilty plea.” After review, we conclude that the district

court complied with Clisby and affirm.

      In Clisby, this Court instructed district courts to resolve all claims for relief

raised in a habeas petition prior to granting or denying relief. Clisby, 860 F.2d at

936. If the district court does not address all claims prior to issuing judgment, we

“will vacate the district court’s judgment without prejudice and remand the case

for consideration of all remaining claims.” Id. at 938; see also Rhode, , 583 F.3d at

1291 (applying Clisby in the § 2255 context).

      Harris’s § 2255 motion alleged, in relevant part, that his counsel advised him

it was in his best interests to plead guilty because he would “get a sentence[ ]

between 21 to 37 months,” but did not tell Harris he faced a sentencing


                                              2
                Case: 11-12421       Date Filed: 05/03/2013       Page: 3 of 4


enhancement for assault. 1 Harris further alleged that but for “counsel[’s] bad

information,” he would have proceeded to trial.

       With respect to this claim, the district court adopted the magistrate judge’s

report, which stated that: (1) Harris’s § 2255 motion claimed “that he should be let

out of his plea” because his counsel misadvised him that a plea would result in a

21-to-37-month sentence; (2) Harris claimed that, if not for his counsel’s “bad

information[,] Harris would have gone to trial”; (3) “Harris points to nothing to

show that his plea was involuntary” and did not “cite any other valid legal grounds

for undoing his guilty plea”; (4) Harris “does not deny that the guilty-plea judge

thoroughly explained to him his maximum sentence exposure, . . . and that at best

his lawyer could only estimate, not promise, a sentence within that maximum

range”; and (6) “Harris does not claim that he was misled about, or misunderstood,

any of that.” In other words, the district court concluded that Harris’s claim was

foreclosed by his plea colloquy.

       Moreover, the district court included citations to the pertinent portions of the

plea hearing it relied upon in rejecting Harris’s claim. Specifically, the plea

colloquy cited in the report, adopted by the district court, showed that: (1) Harris

was advised of the maximum ten-year sentence he faced under 18 U.S.C. § 922(g);


       1
       At sentencing, Harris received, inter alia, a six-level increase, pursuant to U.S.S.G.
§ 3A1.2(c), for assaulting a law enforcement officer. His advisory guidelines range was 92 to
115 months’ imprisonment.
                                                   3
              Case: 11-12421      Date Filed: 05/03/2013   Page: 4 of 4


(2) Harris had discussed the sentencing guidelines with his counsel and understood

that the sentencing guidelines were advisory; (3) the district court explained to

Harris that the court would consider the sentencing guidelines range along with

other factors in deciding what sentence to impose; (4) the district court warned

Harris that any estimate his counsel had given him as to the guidelines range or the

sentence that might be imposed was merely an estimate because his counsel “can’t

know, because I don’t know until I see this Presentence Report, what the range will

be or what the sentence in my view should be”; (4) Harris indicated that he

understood that even if his counsel’s estimate was mistaken, he would still be

bound by his plea agreement; and (5) Harris agreed that no one, including his

counsel, had made any promises to him that were not in the plea agreement.

      In sum, we conclude that the district court’s resolution of Harris’s

involuntary plea claim, while brief, was sufficient to comply with Clisby. See

Long v. United States, 626 F.3d 1167, 1170 (11th Cir. 2010) (stating that a district

court reviewing a § 2255 motion must “facilitate meaningful appellate review by

developing adequate factual records and making sufficiently clear findings as to

the key issues”); Broadwater v. United States, 292 F.3d 1302, 1303 (11th Cir.

2002) (explaining that simple § 2255 claims that obviously have no merit may not

require extensive explanation).

      AFFIRMED.


                                              4